USDC SDNY
DOCUMENT ELECTRONICALLY

FlLED
DOC#:

DATE FILED: g l z‘\ l »za\§

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

ESTEBAN GUTIERREZ, :
Plaintiff,
15-cv-9907 (ALC)

-against- .

: OPINION & ORDER
CITY OF NEW YORK, ET AL., :
Defendants. :
x

 

ANDREW L. CARTER, JR., District Judge:

Plaintiff Esteban Gutierrez (hereinafter, “Plaintiff’ or “Mr. Gutierrez”) brings this action
under 42 U.S.C. § 1983 against the City of NeW York, the New York Police Department
(“NYPD”), and Police Officers Kenneth Ayala, Joseph Ayala, and Christopher T. Vaccaro
(collectively, “Defendants”). Plaintiff alleges multiple violations of his federal constitutional
rights including false arrest, false imprisonment, malicious prosecution, and conspiracy, along
With common law intentional infliction of emotional distress and negligence claims.

PROCEDURAL HISTORY

Plaintiff initiated this action on December l9, 2015. ECF No. l. Plaintiff’ S Complaint
was filed on March 2, 2016. ECF No. 14 (“Compl.”). Defendants answered the Complaint on
June 27, 2016. ECF No. 20. A mediation session Was held on September 28, 2016, however, the
Parties Were unable to resolve the dispute. ECF No. 21. The Parties proceeded to discovery under
the guidance of Magistrate Judge J ames L. Cott. ECF Nos. 24-29. On February 15, 2018,
Defendants filed a Letter Motion With the Court requesting a pre-motion conference to discuss
their anticipated motion for partial summary judgment ECF No. 30. On February 28, 2018, the

Court denied Defendants’ request for a pre-motion conference and granted Defendants leave to

 

file their Partial Motion for Summary Judgment. ECF No. 32. Defendants filed their Motion,
along with supporting documents, on March 28, 2019. ECF Nos. 33-36. After the Court granted
a request by Plaintiff for an extension, Plaintiff filed his Opposition to Defendants’ Motion on
May 21 , 2018. ECF Nos. 39-43. Defendants replied to Plaintiff’s Opposition on May 29, 2018.
ECF No. 44. Defendants’ Motion is deemed fully briefed. After careful consideration,
Defendants’ Motion for Partial Summary Judgment is hereby GRANTED in part and DENIED
in part.
BACKGROUND

The circumstances giving rise to this case are largely undisputed See Pl’s. Resp. Defs’ R.
56.1 Stmt. (“Pl’s 56.1 Resp.”). On January 5, 2013, Mr. Gutierrez Was arrested in the Bronx,
New York. Ia’. 11 1. The arresting officers were Defendants Kenneth Ayala, Joseph Ayala, and
Christopher Vaccaro. Ia’. 11 2. Plaintif`f was arraigned on January 6, 2013, and he remained in
custody until January 10, 2013. Id. ‘H 3. On January 28, 2013, a Bronx grand jury returned an
indictment charging Mr. Gutierrez with Criminal Possession of a Controlled Substance in the
Fourth, Fifth and Seventh Degrees and Criminal Possession of a Weapon in the Fourth Degree.
Id. 11 10; see Garman Decl. EX. D (“Criminal Court Complaint”). The charges in the Criminal
Court Complaint were based on information provided to Defendant K. Ayala from Defendants J.
Ayala and Vaccaro. Pl’s 56.1 Resp. 11 6. Defendant J. Ayala claims that he “observed a gravity
knife fall out of plaintiff s pants leg” and Defendant Vaccaro claims that he “observed plaintiff
in possession of a plastic twist containing a rock-like substance believed to be crack cocaine. ld.
11 7. Plaintiff was then searched, arrested, and placed in the police van. Garman Decl. EX. C,
Gutierrez Dep. 47:14-17, 48:21~49:1 (“Gutierrez Dep.”). However, Mr. Gutierrez claims that at

no point did Defendants see or seize any weapon or any drugs from his person during the arrest.

 

Ia’. 11 8; See Gutierrez Dep. 49:7-20, 53118-23. On November 2, 2015, after almost two years of
court proceedings, all charges against Plaintiff stemming from his January 5, 2013 arrest were
dismissed Id. 11 11; Garman Decl. EX. G (“Certificate of Disposition”).

STANDARD OF REVIEW

Under Fed. R. Civ. P. 56, summary judgment is proper where admissible evidence in the
form of affidavits, deposition transcripts, or other documentation demonstrates the absence of a
genuine issue of material fact and one party’s entitlement to judgment as a matter of law. See
Viola v. Philz'ps Med. Sys. ofN. Am., 42 F.3d 712, 716 (2d Cir. 1994). There is no issue of
material fact where the facts are irrelevant to the disposition of the matter. Chartis Seguros
Mexz'co, S.A. de C. V. v. HLIRail & Rigging, LLC, 967 F. Supp. 2d 756, 761 (S.D.N.Y. 2013);
See also Anderson v. Liberly Lobby, lnc., 477 U.S. 242, 248 (1986) (holding that a fact is
material if it would “affect the outcome of the suit under governing law”). An issue is genuine “if
the evidence is such that a reasonable jury could return a verdict for the non-moving party.”
Anderson, 477 U.S. at 248.

In deciding a summary judgment motion, courts must construe the evidence in the light
most favorable to the non-moving party and draw all reasonable inferences in its favor. Niagara
Mohawk Power Corp. v. Jones Chemical ]nc., 315 F.3d 171, 175 (2d Cir. 2003). Courts may not
assess credibility nor may they decide between conflicting versions of events, because those
matters are reserved for the jury. Jejj”reys v. Cz`ly OfNew York, 426 F.3d 549, 553-54 (2d Cir.
2005). However, “[t]he mere existence of a scintilla of evidence in support of the plaintiffs
position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Ia’. (quoting Ana’erson, 477 U.S. at 252).

 

DISCUSSION

I. There are Genuine Issues of Material Fact Pertaining to Plaintiff’ s Malicious
Prosecution Claim that Preclude Summary Judgment

To prevail on a malicious prosecution claim under 42 U.S.C. § 1983, a plaintiff must
demonstrate four things A plaintiff must show (1) that the defendant initiated a prosecution
against plaintiff, (2) without probable cause to believe the proceeding can succeed, (3) that the
proceeding was begun With malice, and (4) the matter was terminated in plaintiffs favor. See
Cameron v. Cily ofNew York, 598 F.3d 50, 63 (2d Cir. 2010).1 ln general, “a grandjury
indictment gives rise to a presumption that probable cause exists.”2 Rentas v. Ruj?n, 816 F.3d
214, 220 (2d Cir. 2016) (citing McClellan v. Smith, 439 F.3d 137, 145 (2d Cir. 2006)). Probable
cause is a complete defense to a § 1983 malicious prosecution claim. Savino v. Cizy of New York,
331 F.3d 63, 72 (2d Cir. 2003). However, “the presumption may be rebutted by evidence of . ..
fraud, perjury, or the suppression of evidence.” Rentas, 816 F.3d at 220,' see Savino, 331 F.3d at
72. Additionally, a “plaintiff’ s testimony alone may be independently sufficient to raise a
genuine issues of material fact” as it relates to probable cause. Bellamy v. Cily of New York, 914
F.3d 727, 746 (2d Cir. 2019) (citing Rentas, 816 F.3d at 221). Regarding the third element,
“actual malice can be inferred when a plaintiff is prosecuted without probable cause.” Rentas,
816 F.3d at 221 (citing Mangam`ello v. Cily ofNew York, 612 F.3d 149, 163 (2d Cir. 2010)).

Here, Mr. Gutierrez has demonstrated that there are genuine issues of material fact
pertaining to his malicious prosecution claim. Plaintiff has demonstrated that Defendants

initiated a prosecution against him. See Criminal Court Complaint; Pl’s 56.1 Resp. 11 6. Plaintiff

 

1 lt is undisputed that the first and fourth elements of a malicious prosecution have been met in this case.

2 In Lanning v. Cig) of Glens Falls, the Second Circuit indicated that “federal law defines the elements of a § 1983
malicious prosecution claim,” rather than the previously applied state law. 908 F.3d 19, 25 (2d Cir. 2018). While the
presumption that a grand jury indictment gives rise to probable cause has its origins in New York state law, the
Second Circuit has not indicated that it will alter that standard Thus, the presumption is applied here.

4

 

has also demonstrated that the matter was terminated in his favor. See Certificate of Disposition.
Furthermore, Defendant’s testimony indicates that there is a genuine dispute of material fact
pertaining to Defendant K. Ayala’s testimony and the basis for which the grand jury indictment
was procured See Compl. 11 20-21. While Defendant is correct that Plaintiff has not established
exactly what Went on in the grand jury, Plaintiff need only demonstrate a genuine issue of
material fact. See Def s l\/[em. Supp. Mot. p. 7 (“Defs’ l\/lem.”); see Ana’erson, 477 U.S. at 248.
Defendants claim that Plaintiff was searched because Defendant J. Ayala “observed a gravity
knife fall out of plaintiff s pants leg and Vaccaro observed plaintiff in possession of a plastic
twist containing a rock-like substance believed to be crack cocaine.” Pl’s 56.1 Resp. 11 7; see
Crirninal Court Complaint. Plaintiff claims that at no point did he have any weapons or drugs on
his person. Ia’. 11 8. Furthermore, there is no evidence that any drugs or weapons were produced
as a result of the search. Plaintiff also alleges that Defendant K. Ayala’s testimony regarding his
observations was deemed not credible, and ultimately, all charges against Mr. Gutierrez were
dismissed Compl. 11 21. Here, even without knowing exactly what went on in the grand jury
proceedings, viewing the evidence in the light most favorable to l\/lr. Gutierrez, the evidence is
such that a reasonable juror could find that the grand jury indictment was procured by way of
fraud, perjury, or the suppression of evidence, thus Successfully rebutting the presumption of
probable cause. See Anderson, 477 U.S. at 248; Rem‘as, 816 F.3d at 220. lt follows, then, that
there is a genuine dispute o_f material fact as to whether the proceedings were initiated with
malice. Rentas, 816 F.3d at 221. Thus, there remains a genuine dispute of material fact as to two
of the four elements of a § 1983 malicious prosecution claim and summary judgment is not

appropriate

 

a. At this Stage in the Proceedings, Defendant K. Ayala is not Entitled to
Qualified Immunity

The “doctrine of qualified immunity shields public officials performing discretionary
functions from civil liability insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known or insofar as it Was
objectively reasonable for them to believe that their acts did not violate those rights.” Braa’way v.
Gonzales, 26 F.3d 313, 317-18 (2d Cir. 1994) (internal citations and quotations omitted).
Qualified immunity protects officials from liability when “(1) his conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person would have
known, or (2) it was objectively reasonable for him to believe that his actions were lawful at the
time of the challenged act.” Cerrone v. Brown, 246 F.3d 194, 199 (2d Cir. 2001).

Here, there is a genuine issue of material fact regarding Defendant K. Ayala’s
involvement in the alleged conspiracy, false arrest, and malicious prosecution. As alleged, the
facts indicate a genuine dispute of material fact as to whether Plaintiff was arrested without
probable cause. See Pl’s 56.1 Resp.; Gutierrez Dep. A reasonable juror could conclude that
Defendant K. Ayala was involved in violating Plaintiff s clearly established rights, and that it
was not objectively reasonable for him to believe that his actions were lawful at the time. See
Cerrone, 246 F.3d at 199. Thus, Defendant K. Ayala is not entitled to the protections of qualified
immunity at this stage.

II. There are Genuine Issues of Material Fact Pertaining to Plaintiff’s Section 1983
Conspiracy Claim that Preclude Summary Judgment

For a conspiracy claim under 42 U.S.C. § 1983 to survive summary judgment, a plaintiff
must demonstrate: (1) an agreement between two or more state actors or a state actor and a

private party; (2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done

 

in furtherance of that goal causing damages. Ostensen v. Sujj‘olk Counly, 236 FedAppx. 651, 653
(2d Cir. 2007) (citing Pangbarn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999)). Here, Plaintiff
alleges that the officers conspired to deprive him of his liberty by arresting, detaining, and
prosecuting him without probable cause. Compl. As alluded to, it is undisputed that Defendant
K. Ayala signed the criminal complaint. Pl’s 56.1 Resp. 11 5. Further, it is undisputed that
Defendant K. Ayala relied on the information provided by Defendants J. Ayala and Vaccaro in
constructing the complaint. Id. 11 6. Genuine questions remain regarding the extent of any
agreement, the knowledge of each Defendant, and their intentions in arresting Plaintiff. These are
questions of fact that must be reserved for a jury. See Jeffreys, 426 F.3d at 553-54.

Additionally, Defendants claim that the intra-corporate conspiracy doctrine bars
Plaintiffs conspiracy claims. Defs’ Mem. p. 18. “Under the intracorporate conspiracy doctrine,
the officers, agents, and employees of a single corporate entity, each acting within the scope of
[their] employment, are legally incapable of conspiring together.” Reich v. Lopez, 38 F.Supp.3d
436, 463 (S.D.N.Y. 2014) (citing Lz`ttle v. Cizy ofNew York, 487 F.Supp.2d 426, 441-42
(S.D.N.Y. 2007)); See Hermann v. Moore, 576 F.2d 453, 459 (2d Cir. 1978). The Second Circuit
has recognized the applicability of the intracorporate conspiracy doctrine in the context of § 1985
cases, but it has not, however, extended the doctrine to § 1983 cases. See Terrjy v. Hase, 2018
WL 4682784, n. 12 (S.D.N.Y. Sept. 28, 2018); Alz' v. Conm`ck, 136 F.Supp.3d 270, 282
(E.D.N.Y. 2015). Thus, the Court will not apply the intracorporate conspiracy doctrine in this

CaS€.3

 

3 Even if the intracorporate conspiracy doctrine applied, Plaintiff would likely qualify for the exception by alleging
that the defendants had a “personal conspiratorial purpose, wholly separate and apart from the entity.” Alz`, 136
F.Supp.3d at 282; Reich, 38 F.Supp.3d at 463.

 

III. Plaintiff Failed to Adhere to Notice of Claim Requirements Regarding his State Law
Tort Claims

“New York law requires that plaintiffs asserting a tort claim against a municipality file a
notice of claim within ninety days after the claim arises.” Clark v. Cz`ly of New York, 2018 WL
4372671, *5 (S.D.N.Y. Sept. 13, 2018) (citing N.Y. Gen. Mun. Law §§ 50~e(1)(a), 50-i(1)). State
notice-of-claim statutes apply to state law claims in federal court. See Hardy v. New York City
Health & Hosp. Corp., 164 F.3d 789, 793 (2d Cir. 1999); See also Bradshaw v. City ofNew York,
2017 WL 6060781, *15 (S.D.N.Y Dec. 7, 2017) (citing Sana`ago v. City ofNew York, 697 Fed.
Appx. 36, 38 (2d Cir. 2017)). In general, “a notice of claim is a condition precedent to suit
against the City or its employees.” Braa’shaw, 2017 WL 6060781 at *15. Failure to comply with
notice-of-claim statutes and requirements “ordinarily requires dismissal for failure to state a
cause of action.” Id. Under New York General Municipal law, a notice of claim must be filed
“within ninety days after the claim arises.” N.Y. Gen. Mun. Law § 50-e.

Here, Plaintiff was arrested on January 5, 2013. Pl’s 56.1 Resp. 11 1. Plaintiff was released
from custody on or around January 11, 2013. Compl. 11 25. Plaintiff filed a Notice of Claim on
January 16, 2015. Garman Decl. Ex. H (“Notice of Claim”). Plaintiffs Notice of Claim was filed
more than ninety days after any alleged injury. See N.Y. Gen. Mun. Law § 50e; Notice of Claim.
Thus, Plaintiff failed to adhere to the statutory requirements pertaining to notice. Id. Plaintiff
claims that a late notice “is a nullity” because GML § 50e-5 allows for late notice filing if leave
is granted by the court. Pl’s Mem. Supp. Mot. Opp. P. 11 (“Pl’s Mem.”). While that may be
correct, at no point did Plaintiff seek leave from this Court to file a late notice of a claim.

Further, while, the relevant arrest in this case occurred on January 5, 2013, this case was filed on
December 19, 2015. Pl’s 56.1 Resp. 11 1; ECF No. 1. Plaintiff has indicated no reasonable excuse

for the failure to serve a timely notice of a claim. Thus, if it is Plaintiffs intention for the Court

 

to render his Opposition to Defendant’s Motion for Summary Judgment as a request for leave to
allow a late filing of a notice of claim, Plaintiffs request is hereby DENIED.

IV. Plaintiff Does Not Have a Viable Claims Against the New York Police Department
or Against the City of New York

Plaintiff brings claims against the NYPD and the City of New York. The NYPD is a non-
suable agency of the City, and thus the claims against it must be dismissed Jenkins v. City of
New York, 478 F.3d 76, 93 n. 19 (2d Cir. 2007) (citing Wray v. City ofNew York, 340 F.Supp.2d
291, 303 (E.D.N.Y. 2004)). Regarding the City of New York, local governing bodies can be sued
directly under 42 U.S.C. § 1983 when a plaintiff demonstrates unconstitutional action
implemented from “a policy statement, ordinance, regulation, or decision officially adopted and
promulgated by that body’s officers.” Monell v. Dep ’t ofSoc. Servs. of New York, 436 U.S. 658,
690 (1978). However, liability does not exist “solely because [a municipality] employs a
tortfeasor.” Id. at 691. Thus, a plaintiff must “plausibly allege that the violation of his
constitutional rights was caused by an official policy or custom of the municipality.” Bennett v.
City ofNew York, 425 Fed.Appx. 79, 81 (2d Cir. 2011) (citing Zahra v. Town ofSouthola’, 48
F.3d 674, 685 (2d Cir. 1995)). While a municipalities failure to train and supervise its employees
is a permissible theory of liability under § 1983, in order for a claim to survive summary
judgment under the “failure to train” theory, a plaintiff “rnust identify a specific deficiency in the
city’s training program and establish that that deficiency is closely related to the ultimate injury,
such that it actually caused the constitutional deprivation.” Jenkins, 478 F.3d at 94 (citing Green
v. City ofNew York, 465 F.3d 65, 81 (2d Cir. 2006)).

Here, while Mr. Guttierez alleges, on multiple occasions, that the City has a policy or
custom allowing and encouraging his rights to be violated, there is no evidence in the record of

any deficiency in the city’s training nor any stated policies or practices that supported the

 

conduct of the Defendant officers in this case. Plaintiffs allegations on this matter are
conclusory. Thus, Plaintiffs claims are dismissed against the NYPD and the City of New York.
CONCLUSION

F or the reasons stated above, Defendants’ Motion to Dismiss is hereby GRANTED
regarding Plaintiffs claims against the NYPD and the City of New York. Further, Defendants’
Motion is hereby GRANTED as to Plaintiffs common law tort claims. Defendants’ Motion is
otherwise DENIED.
SO ORDERED.

Dated: March 29, 2019
New York, New York

My§/€_QA

ANDREW L. CARTER, JR.
United States District Judge

10

 

